DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on December 8, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “620C’ ”, shown in Fig. 6C, is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Reference number “602C’ ” (3 instances in paragraph [0066]) is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Regarding claim 3, on line 5, --a-- should be inserted at the beginning of the line, before “second”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 7, the recitation, “into lumens” is somewhat unclear, since “a pipe having lumens” is introduced on line 3 of the claim.  Since they are understood to be one and the same “lumens”, for purposes of examining the claim on the merits, this recitation will be interpreted as meaning “into the lumens”.  If this interpretation is incorrect, Applicant should make clarifying amendments to the claim so that the “lumens” introduced on 7 of the claim are to be understood as clearly distinct from the “lumens” introduced on line 3 of the claim.
Further, regarding claim 1, on lines 7-8, the recitation, “wherein each of the lumens are correspondingly terminated in orifices” is unclear.  It seems as though this recitation is defining multiple “orifices” associated with “each of the lumens”, which is not consistent with the disclosure.  For purposes of examining the claim on the merits, this recitation will be interpreted as meaning “wherein each of the lumens is[[are]] correspondingly terminated in an orifice[[s]]”, which is consistent with the disclosure.
Regarding claim 3, essentially all of the limitations regarding the “lumens” are unclear, thus rendering the entire claim scope indefinite.  For example, as set forth in claim 1, the “lumens” of the claimed “nozzle assembly” are identified as those defined within the portion of the “pipe having a wall and a septum, wherein the wall encloses a space and the septum divides the space enclosed by the wall into the lumens” (as claim 1 is interpreted – see above).  However, claim 3 further limits “the lumens” of claim 1 in a manner which seems to introduce and/or further limit additional “lumens” (i.e. those defined within at least the “first portion”) which is/are not associated with the portion of the pipe having the wall and the septum.  Also, claim 3 states that “a number of the lumens is M” (i.e. “M” must be two or more, since “lumens” is plural), with “the first portion including the M instances of the first lumen”, and thus claim 3 appears to state that two or more lumens exist in the “first portion” of the “pipe”.  However, there does not appear to be anything described or shown in the originally-filed disclosure where an embodiment includes a plurality of lumens in the “first portion” of the disclosed conduit assembly/pipe.  In every disclosed embodiment, the “first portion” of the conduit assembly has only one lumen.  An explanation of the scope of claim 3 is respectfully requested.
Regarding claim 4, in addition to the issues discussed above with respect to claim 3, the limitation, “wherein N=1” is impossible.  Claim 3, from which claim 4 directly depends, specifies that the “first portion” of the “pipe” includes “M instances of the first lumen”; and claim 3 further specifies, “M being a positive integer”.  Claim 3 also specifies that the pipe has a “second portion” with “N instances of a second lumen”, with “N being a positive integer and N > M”.  The definition of a positive integer is a whole number which is greater than 0.  Since there are no whole numbers which exist between 0 and 1, how can both “M” and “N” be positive integers, with “N” being a number greater than “M”, if “N=1”?  Applicant should also review the specification for clarification regarding this issue and make amendments to the specification, as necessary.
Regarding claim 8, on lines 10-11, the recitation, “wherein each of the lumens are correspondingly terminated in orifices” is unclear.  It seems as though this recitation is defining multiple “orifices” associated with “each of the lumens”, which is not consistent with the disclosure.  For purposes of examining the claim on the merits, this recitation will be interpreted as meaning “wherein each of the lumens is[[are]] correspondingly terminated in an orifice[[s]]”, which is consistent with the disclosure.
Regarding claim 11, on line 4, the recitation, “the pipe is directly fluidically connected to the nozzle assembly” is unclear.  Claim 8 recites that the “nozzle assembly” includes the “pipe” (see lines 5-6 of claim 8), however the aforementioned recitation in claim 11 seems to indicate that they are separate and distinct elements which are connected together.
Further, regarding claim 11, on line 5, the introduction of, “a source of the liquid” is somewhat unclear, since “a source of the liquid” is introduced on line 2 of the claim.  Since they are understood to be one and the same “source of the liquid”, for purposes of examining the claim on the merits, the recitation on line 5 will be interpreted as meaning “the source of the liquid”.
Regarding claim 13, on lines 3-4, the recitation, “the pipe includes a single-lumen portion is a discrete element of the conduit assembly” is unclear.  What are the metes and bounds of this limitation?
Regarding claim 14, in light of the specification, it appears that the limitations presented in this claim are drawn to an embodiment of the disclosed “system” which is mutually exclusive of the system embodiment specified in at least claim 8 (from which claim 14 indirectly depends).  In essence, it appears that the disclosed embodiment wherein “the lumens” are defined by the “pipe” having the “wall and a septum, wherein the wall encloses a space and the septum divides the space enclosed by the wall into lumens”, as required by claim 8, excludes the disclosed embodiment wherein “the lumens” are defined by “multiple discrete tubes” (see, at least specification paragraphs [0055]-[0058]).
Regarding claim 17, on lines 5-6, the recitation, “wherein each of the lumens are correspondingly terminated in orifices” is unclear.  It seems as though this recitation is defining multiple “orifices” associated with “each of the lumens”, which is not consistent with the disclosure.  For purposes of examining the claim on the merits, this recitation will be interpreted as meaning “wherein each of the lumens is[[are]] correspondingly terminated in an orifice[[s]]”, which is consistent with the disclosure.
Regarding claim 19, essentially all of the limitations regarding the “lumens” are unclear, thus rendering the entire claim scope indefinite.  For example, as set forth in claim 17, the “lumens” of the claimed “nozzle assembly” are identified as those defined within the portion of the “pipe having a wall and a septum, wherein the wall encloses a space and the septum divides the space enclosed by the wall into lumens”.  However, claim 19 further limits “the lumens” of claim 17 in a manner which seems to introduce and/or further limit additional “lumens” (i.e. those defined within at least the “first portion”) which is/are not associated with the portion of the pipe having the wall and the septum.  Also, claim 19 states that “a number of the lumens is M” (i.e. “M” must be two or more, since “lumens” is plural), with “the first portion including the M instances of the first lumen”, and thus claim 19 appears to state that two or more lumens exist in the “first portion” of the “pipe”.  However, there does not appear to be anything described or shown in the originally-filed disclosure where an embodiment includes a plurality of lumens in the “first portion” of the disclosed conduit assembly/pipe.  In every disclosed embodiment, the “first portion” of the conduit assembly has only one lumen.  An explanation of the scope of claim 19 is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,864,533.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims include each and every element of the instant application claims, including a system and nozzle assembly associated therewith, comprising: a source of liquid; a movable arm; and the nozzle assembly mounted on the movable arm, with the nozzle assembly including: a pipe having lumens, the pipe including a first portion, a manifolding portion and a second portion; a body configured to receive the pipe such that an end of the pipe is mounted on the body; the pipe having a wall and a septum, wherein the wall encloses a space and the septum divides the space enclosed by the wall into the lumens, and each of the lumens is correspondingly terminated in an orifice, as well as the recited interrelated details and functional limitations thereof.  More specifically, regarding the claim limitations of the pipe of the instant application as “having a wall and a septum, wherein the wall encloses a space and the septum divides the space enclosed by the wall into the lumens”, although such is not explicitly stated in the aforementioned patented claims, such is implicit, based on the cross-sectional shape limitations of the lumens in each of patented independent claims 1, 8 and 17, particularly in combination with the limitations in patented dependent claims 6, 7, 15, 16 and 20, regarding the “half-circle” and “bisected circle” shape recitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Fugere, and US Patent Application Publications to Matsumoto, Camargo and Nasman et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752